Citation Nr: 1810325	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and in May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 2015 and July 2017, on which occasions it was remanded for further development.


FINDING OF FACT

In correspondence from the Veteran received by VA in January 2018, before promulgation of a decision on the appeal, the Veteran withdrew his appeal for an initial disability rating in excess of 50 percent for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial disability rating in excess of 50 percent for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In correspondence received by VA in January 2018, the Veteran withdrew his appeal for an initial disability rating in excess of 50 percent for PTSD in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal for an initial disability rating in excess of 50 percent for PTSD; thus the appeal for this issue is dismissed.  See 38 C.F.R. § 20.202.

ORDER

The appeal regarding entitlement to an initial disability rating in excess of 
50 percent for PTSD is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


